DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 15/930,521 originally filed on May 13, 2020. Claims 1-16 are presented for examination. Claims 1, 15, and 16 are independent.

Information Disclosure Statement
The Information Disclosure Statement filed on May 13, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on June 15, 2020. This application claims foreign priority of JP2019-120407, filed June 27, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-16 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 15 and 16, recites the limitation “the degree output.” The limitation is not previously introduced in respective claims 1, 15, or 16. As such, the limitation lacks antecedent basis. Therefore, claims 1, 15, and 16 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 2, and substantially similar limitations in claims 3-6 and 13, recites the limitation “the training assistant.” The limitation is not previously introduced in respective claims 1-6, or 13. As such, the limitation lacks antecedent basis. Therefore, claims 2-6 and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “the training.” The limitation is not previously introduced in respective claims 1 or 8. As such, the limitation lacks antecedent basis. Therefore, claim 8 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a rehabilitation support system” (i.e. a machine), claim 15 is directed to “a method” (i.e. a process), and claim 16 is directed to “a non-transitory computer readable medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “inferring motivation of a trainee,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “an acquisition step of acquiring motivation information indicating a motivation for rehabilitation performed by a trainee, the motivation information including at least information about a line of sight of the trainee; an outputting step of outputting a degree indicating the motivation of the trainee based on the motivation information acquired in the acquisition step; and a feeding-back step of feeding back the degree output in the outputting step.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
 the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a rehabilitation support apparatus,” is claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “inferring motivation of a trainee,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a rehabilitation support apparatus,” is claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
It is noted that the “acquisition unit,” “output unit,” and “feedback unit” are described in the disclosure in general and exemplary terms, such that they can be interpreted as not necessarily being physical objects.
In addition, dependent claims 2-14 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Claim 14 recites “a server apparatus,” but it is described in the generic, well-known, and conventional sense. As such, dependent claims 2-14 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1-16 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Einav et al. (hereinafter Einav; US 2006/0293617), in view of Kadosawa (US 2017/0278414).
Regarding claim 1, and substantially similar limitations in claims 15 and 16, Einav discloses a rehabilitation support system comprising a rehabilitation support apparatus (Einav Abstract, “rehabilitation apparatus”), the rehabilitation support system further comprising: 
an acquisition unit configured to acquire motivation information indicating a motivation for rehabilitation performed by a trainee using the rehabilitation support apparatus… (Einav [0025], “An aspect of some embodiments of the invention relates to support and/or measurement of various mental states of a patient, for example, motivation”); 
motivation is estimated by comparing performance in diagnosis, game and/or therapy situations. Such comparing optionally includes analyzing if a person achieved a same performance under different motivational states and/or how often did the person strain his limits. In an exemplary embodiment of the invention, the motivational state is used for one or more of estimating progress, suggesting psychological treatment, controlling difficulty of exercise and/or providing motivational incentives automatically,” the motivation must be output in order to be used for suggesting psychological treatment, controlling difficulty of exercise and/or providing motivational incentives); and 
a feedback unit configured to feed back the degree output from the output unit to the rehabilitation support apparatus (Einav [0025], “motivation is estimated by comparing performance in diagnosis, game and/or therapy situations. Such comparing optionally includes analyzing if a person achieved a same performance under different motivational states and/or how often did the person strain his limits. In an exemplary embodiment of the invention, the motivational state is used for one or more of estimating progress, suggesting psychological treatment, controlling difficulty of exercise and/or providing motivational incentives automatically,” the degree output of motivation must be fed back to a rehabilitation support apparatus in order for it to adjust difficulty of exercise and/or providing motivational incentives).
Einav does not explicitly teach the motivation information including at least information about a line of sight of the trainee.
However, Kadosawa discloses the motivation information including at least information about a line of sight of the trainee (Kadosawa [0073], “the state information of the user having a good posture, his sight line not off, eyes wide-open (lively facial expression), high frequency of learning, major progress in learning, and low rate of learning interrupted, and the like and information of a high correct answer rate indicate that the user has a high motivation for learning,” one of the criteria for measuring motivation is line of sight).
Kadosawa is analogous to Einav, as both are drawn to the art of determining emotional states. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Einav, to include the motivation information including at least information about a line of sight of the trainee, as taught by Kadosawa, in order to accurately adjust difficulty according to motivation level (Kadosawa [0052]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2, Einav in view of Kadosawa discloses that the feedback unit comprises a first notification unit configured to notify the training assistant assisting the trainee of the degree (Einav [0025], “motivation is estimated by comparing performance in diagnosis, game and/or therapy situations… the motivational state is used for one or more of estimating progress, suggesting psychological treatment, controlling difficulty of exercise and/or providing motivational incentives automatically,” the rehabilitation apparatus also acts as the training assistant to assist the patient. It is notified of the motivation level in order to make adjustments such as controlling difficulty of exercise).
Regarding claim 3, Einav in view of Kadosawa discloses that the feedback unit comprises a second notification unit configured to notify the training assistant assisting the trainee of information urging the training assistant to change a setting parameter in the rehabilitation support apparatus (Einav [0025], “motivation is estimated by comparing performance in diagnosis, game and/or therapy situations… the motivational state is used for one or more of estimating progress, suggesting psychological treatment, controlling difficulty of exercise and/or providing motivational incentives automatically,” the rehabilitation apparatus also acts as the training assistant to assist the patient. It is notified of the motivation level in order to make adjustments such as controlling difficulty of exercise).
Regarding claim 4, Einav in view of Kadosawa discloses that the feedback unit comprises a third notification unit configured to notify the training assistant assisting the trainee of information urging the training assistant to change a setting parameter in the rehabilitation support apparatus when the degree changes beyond a predetermined range (Einav [0025], “motivation is estimated by comparing performance in diagnosis, game and/or therapy situations… the motivational state is used for one or more of estimating progress, suggesting psychological treatment, controlling difficulty of exercise and/or providing motivational incentives automatically,” the rehabilitation apparatus also acts as the training assistant to assist the patient. It is notified of the motivation level in order to make adjustments such as controlling difficulty of exercise; also Einav [0073], “a range of mental, cognitive and/or motor ability states are supported”).
Regarding claim 5, Einav in view of Kadosawa discloses that the feedback unit comprises a fourth notification unit configured to provide, to the training assistant assisting the trainee, a notification for urging him/her to have a type of conversation according to the degree (Einav [0472], “Remote motivation session. In an exemplary embodiment of the invention, device 100 is used to detect a reduced motivation level and a live therapist (optionally provided at need) can provide live encouragement and/or instruction. Live remote sessions in general may be provided”; also Einav [0511], “Device 100 can indicate a lack of motivation which suggests a need to provide consoling”).
Regarding claim 7, Einav in view of Kadosawa discloses that the feedback unit comprises a sixth notification unit configured to notify the trainee of the degree or information corresponding to the degree (Einav [0025], “motivation is estimated by comparing performance in diagnosis, game and/or therapy situations… the motivational state is used for one or more of estimating progress, suggesting psychological treatment, controlling difficulty of exercise and/or providing motivational incentives automatically”; also Einav [0073], “a range of mental, cognitive and/or motor ability states are supported”).
Regarding claim 8, Einav in view of Kadosawa discloses that games capable of presenting a state of the training of the trainee to the trainee are incorporated in an executable state, and the feedback unit enables the trainee to perform a game that differs according to the degree (Einav [0476], “each patient plays a part in a game and a score is kept. In the example of an adventure game (e.g., a role acting game), patients can earn life points, weapons, abilities and other items by improving their abilities using rehabilitation exercises. The game may be personally adapted to one or more patients, for example by providing assistance to those patients who require it”).
Regarding claim 9, Einav in view of Kadosawa discloses that a game capable of presenting a state of the training of the trainee to the trainee is incorporated in an executable state, and the feedback unit changes a displaying form in the game according to the degree (Einav [0476], “each patient plays a part in a game and a score is kept. In the example of an adventure game (e.g., a role acting game), patients can earn life points, weapons, abilities and other items by improving their abilities using rehabilitation exercises. The game may be personally adapted to one or more patients, for example by providing assistance to those patients who require it,” the game score presents the state of the training of the trainee to the trainee).
Regarding claim 10, Einav in view of Kadosawa discloses that the output unit reduces a weight of information that is acquired by the acquisition unit in a predetermined period after a setting parameter in the rehabilitation support apparatus is changed, the weight being used when the degree is determined (Einav [0442], “a score in progress is used to estimate a time to reach a goal. Optionally, such estimation is based on one or more of the following variables: motivation, innate ability and current disability. Optionally, innate ability is estimated by tracking the progress. Optionally, a set of results and estimated times for different situations are stored in a database and used to generate an estimate. Optionally, a neural network is used. Motivation is optionally estimated using methods as described below. Alternatively, manual estimation may be provided. Optionally, a time estimation also includes thresholds of different scores which must be met. For example, an estimate may be conditioned on a certain motivation being maintained. Detection of a reduction in motivation may be used to prompt an update in expected progress or suggest certain treatment”).
Regarding claim 11, Einav in view of Kadosawa discloses that the acquisition unit separately acquires, as the motivation information, information in a period during which the trainee is performing the rehabilitation and information in a period other than the period during which the trainee is performing the rehabilitation (Einav [0025], “motivation is estimated by comparing performance in diagnosis, game and/or therapy situations,” acquiring motivation information separately in diagnosis (trainee not performing rehabilitation) or therapy situations (trainee performing rehabilitation)).
Regarding claim 12, Einav does not explicitly teach that the acquisition unit acquires a facial expression of the trainee during the rehabilitation as one item included in the motivation information.
However, Kadosawa discloses that the acquisition unit acquires a facial expression of the trainee during the rehabilitation as one item included in the motivation information (Kadosawa [0034], “The imager 270 captures an image of the face or body of the user and acquires a still image or video image presenting the user's posture, sight line, facial expression, and the like”; Kadosawa [0073], “the state information of the user having a good posture, his sight line not off, eyes wide-open (lively facial expression), high frequency of learning, major progress in learning, and low rate of learning interrupted, and the like and information of a high correct answer rate indicate that the user has a high motivation for learning”).
Kadosawa is analogous to Einav, as both are drawn to the art of determining emotional states. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Einav, to include that the acquisition unit acquires a facial expression of the trainee during the rehabilitation as one item included in the motivation information, as taught by Kadosawa, in order to accurately adjust difficulty according to motivation level (Kadosawa [0052]). Doing so is a 
Regarding claim 14, Einav in view of Kadosawa discloses a server apparatus connected to the rehabilitation support apparatus through a network, wherein the server apparatus comprises the output unit (Einav [0477], “a rehabilitation server is provided for devices 100 to connect up to and register requirements, obtain connections to other devices and/or control access to a therapist.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Einav in view of Kadosawa, in further view of Nagaishi et al. (hereinafter Nagaishi; US 2016/0328994).
Regarding claim 6, Einav in view of Kadosawa does not explicitly teach that the feedback unit comprises an accumulation unit configured to accumulate data indicating a time-series change of the degree in a log, and a fifth notification unit configured to notify the training assistant assisting the trainee of the log.
However, Nagaishi discloses that the feedback unit comprises an accumulation unit configured to accumulate data indicating a time-series change of the degree in a log, and a fifth notification unit configured to notify the training assistant assisting the trainee of the log (Nagaishi Fig. 5 and [0082], “In the graph of FIG. 5, the horizontal axis represents time and the vertical axis represents motivation level (motivation value). The motivation becomes higher (the motivation value increases) as it goes up in the graph, whereas the motivation becomes lower (the motivation value decreases) as it goes down in the graph,” accumulating motivation data and indicating a time-series change of motivation degree).
Nagaishi is analogous to Einav in view of Kadosawa, as both are drawn to the art of determining motivation levels. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Einav in view of Kadosawa, to include that the feedback unit comprises an accumulation unit configured to accumulate data indicating a time-series change of the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Einav in view of Kadosawa, in further view of Djugash (US 2014/0279733).
Regarding claim 13, Einav in view of Kadosawa does not explicitly teach that the acquisition unit acquires a conversation of the trainee with the training assistant assisting the trainee as one item included in the motivation information.
However, Djugash discloses that the acquisition unit acquires a conversation of the trainee with the training assistant assisting the trainee as one item included in the motivation information (Djugash [0027], “The sensors 106 may detect a first detected data and/or a second detected data. The first detected data, as used herein, refers to any detected data that may assist the processor 102 in drawing an inference regarding a user or a person. The first detected data includes, but is not limited to, a… conversation, characteristic, location, identity, or combinations thereof of at least one person or a user within a proximity of the user or at least one of the plurality of sensors 106,” inferences can be made about a patient based on detected conversations).
Djugash is analogous to Einav in view of Kadosawa, as both are drawn to the art of automated patient assistance devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Einav in view of Kadosawa, to include that the acquisition unit acquires a conversation of the trainee with the training assistant assisting the trainee as one item included in the motivation information, as taught by Djugash, in order to automatically and actively provide personal assistance based on detected data regarding the user (Djugash [0006]). Doing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT P BULLINGTON/Primary Examiner, Art Unit 3715